internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil m city state x name of summer camp y name of entity z name of university department x dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will annually conduct a three to five day summer camp learning experience called x you will conduct the camp in partnership with y and z participation in x will offer high school juniors and seniors an opportunity to expand their knowledge of issues in aging as well as learn about the rewarding career field of aging students who complete the three to five day summer camp learning experience will have the option to apply for a one-time scholarship award of x dollars to attend the college or university of their choice letter catalog number 58263t the purpose of the scholarships will be to assist students with educational costs of tuition and fees the x program will be publicized through high school announcements high school counselors teachers and school administrators printed brochures community groups websites and social media for the inaugural program the geographical area in which the program will be publicized is m the program is intended to then expand to the surrounding areas finally in future years the program may be expanded nationwide the selection criteria for the scholarship award are n w w r p a must be a high school junior or senior must be a citizen or permanent resident_of_the_united_states successful completion of the summer camp completion of the application_for the scholarship completion of an essay on what the applicant learned from participating in the summer camp submit proof of enrollment in a college or university scholarship recipients will be awarded a one-time scholarship that will be made payable to the college or university in which the recipient is enrolled you will not pay the scholarship to a college or university unless the recipient is enrolled the selection committee will consist of individuals representing the partnering organizations including you y z and select sponsors upon your invitation you represented that you will investigate diversions of funds from their intended purposes take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a recipient are used for their intended purposes and withhold further payments to recipients until you obtain recipients’ assurances that future diversions will not occur and that recipients will take extraordinary precautions to prevent future diversions from occurring you represented that you will maintain all records relating to individual grants including information obtained to evaluate recipients identify whether a recipient is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e the foundation awards the grant on an objective and nondiscriminatory basis letter catalog number 58263t e e the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t e e
